Name: Council Directive 85/7/EEC of 19 December 1984 amending a first series of Directives on the approximation of the laws of the Member States in the foodstuffs sector, as regards the involvement of the Standing Committee for Foodstuffs
 Type: Directive
 Subject Matter: food technology;  European Union law;  EU institutions and European civil service;  foodstuff
 Date Published: 1985-01-03

 Avis juridique important|31985L0007Council Directive 85/7/EEC of 19 December 1984 amending a first series of Directives on the approximation of the laws of the Member States in the foodstuffs sector, as regards the involvement of the Standing Committee for Foodstuffs Official Journal L 002 , 03/01/1985 P. 0022 - 0023 Finnish special edition: Chapter 13 Volume 14 P. 0148 Spanish special edition: Chapter 13 Volume 18 P. 0156 Swedish special edition: Chapter 13 Volume 14 P. 0148 Portuguese special edition Chapter 13 Volume 18 P. 0156 *****COUNCIL DIRECTIVE of 19 December 1984 amending a first series of Directives on the approximation of the laws of the Member States in the foodstuffs sector, as regards the involvement of the Standing Committee for Foodstuffs (85/7/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Whereas, in pursuance of the first paragraph of Article 2 of Council Decision 69/414/EEC of 13 November 1969 setting up a Standing Committee for Foodstuffs (1), the latter carries out the duties devolving upon it under provisions in the foodstuffs sector adopted by the Council, in the cases and under the conditions provided for therein; Whereas, apart from its advisory role, the Committee has the task of ensuring close cooperation between the Member States and the Commission in cases where the Council confers powers on the latter for the purpose of implementing the rules which it establishes; Whereas most of the provisions adopted by the Council have assigned to the Committee duties, in the sector to which they relate, to be carried out within a period of 18 months; Whereas the purpose of setting this time limit was to check, in legislative practice, whether the procedure for involving the Committee gave satisfaction; whereas for the same purpose the said time limit should be extended by two years, HAS ADOPTED THIS DIRECTIVE: Article 1 In the following provisions: 1. Article 11b of the Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (2), as last amended by Directive 81/20/EEC (3); 2. Article 8b of Council Directive 64/54/EEC of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (4), as last amended by Directive 84/86/EEC (5); 3. Article 7 of Council Directive 70/357/EEC of 13 July 1970 on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption (6), as last amended by Directive 81/962/EEC (7); 4. Article 13 of Council Directive 73/241/EEC of 24 July 1973 on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (8), as last amended by Directive 80/608/EEC (9); 5. Article 11 of Council Directive 74/329/EEC of 18 June 1974 on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (10), as last amended by Directive 80/597/EEC (11); 6. Article 11 of Council Directive 76/893/EEC of 23 November 1976 on the approximation of the laws of the Member States relating to materials and articles intended to come into contact with foodstuffs (12), as last amended by Directive 80/1276/EEC (13); 7. Article 10 of Council Directive 77/94/EEC of 21 December 1976 on the approximation of the laws of the Member States relating to foodstuffs for particular nutritional uses (14), as amended by the 1979 Act of Accession; 8. Article 10 of Council Directive 77/436/EEC of 27 June 1977 on the approximation of the laws of the Member States relating to coffee extracts and chicory extracts (1), as amended by the 1979 Act of Accession; 9. Article 18 of Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (2), as amended by the 1979 Act of Accession; 10. Article 13 of Council Directive 80/777/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to the exploitation and marketing of natural mineral waters (3), as amended by Directive 80/1276/EEC, the expression 'for a period of 18 months from the date on which the matter was first referred to the Committee' is replaced by 'for a period of two years from the date on which the matter was first referred to the Committee after 1 January 1985'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (1) OJ No L 291, 19. 11. 1969, p. 9. (2) OJ No 115, 11. 11. 1962, p. 2645/62. (3) OJ No L 43, 14. 2. 1981, p. 11. (4) OJ No 12, 27. 1. 1984, p. 161/64. (5) OJ No L 40, 11. 2. 1984, p. 29. (6) OJ No L 157, 18. 7. 1970, p. 31. (7) OJ No L 354, 9. 12. 1981, p. 22. (8) OJ No L 228, 16. 8. 1973, p. 23. (9) OJ No L 170, 3. 7. 1980, p. 33. (10) OJ No L 189, 12. 7. 1974, p. 1. (11) OJ No L 155, 23. 6. 1980, p. 23. (12) OJ No L 340, 9. 12. 1976, p. 19. (13) OJ No L 375, 31. 12. 1980, p. 77. (14) OJ No L 26, 31. 1. 1977, p. 55. (1) OJ No L 172, 12. 7. 1977, p. 20. (2) OJ No L 33, 8. 2. 1979, p. 1. (3) OJ No L 229, 30. 8. 1980, p. 1.